--------------------------------------------------------------------------------

Exhibit 10.13


Planned Retirement Agreement


Introduction


This Planned Retirement Agreement (this “Agreement”) is made by and between
Richard M. Haddock, an individual (the "Employee"), and LaserCard Corporation, a
Delaware corporation (the "Company"), effective on the date (the “Effective
Date”) that this Agreement is signed by the Employee as indicated under
“Authorized Signatures“ below.


Recital


Employee desires to retire no later than March 31, 2008.  Employee has been an
employee of the Company for more than two decades and the Company desires to
provide the Employee with a retirement package but is willing to do so only if
the Employee provides the Company with a release so that the Company is assured
that the retirement package satisfies the Employee's expectations.


Agreement


Based upon the information and premises stated in the above Recital and the
statements, promises and agreements contained below, the parties hereby agree as
follows:


1.           Resignation.  The Employee hereby agrees to resign, and does hereby
resign, as an employee, officer, and member of the board of directors of the
Company (the “Board”) effective on the first to occur of (a) the Company
recruits and hires a replacement CEO who determines that s/he has received the
full-time transition assistance from Employee that s/he desires and (b) March
31, 2008 (the “Retirement Date”).


2.   CEO Role.  Employee’s duties as the Company’s CEO shall change based upon
the expanded role of the Chairman of the Board in the intervening time until the
Retirement Date.  In these regards, the Employee shall have the typical duties
of a chief executive officer except that the Employee is expected to take into
account when fulfilling his duties whatever pro-active advice and counsel the
Chairman of the Board provides and that the Chairman of the Board, rather than
the Employee, would have:
 

 
o
oversight and coordination of all US Federal government sales and lobbying
efforts,
       
o
oversight and execution of the Company’s merger and acquisition strategy,
       
o
oversight and execution of the Company's FY2009 business operating plan
submission to the Board,
       
o
oversight and execution of the Company’s financing activities, including to be
the principal interface to the banking and investment communities, and
       
o
oversight and development of the Company’s strategic plan.



In addition, Employee would ready the Company for transition to a new CEO and
once the new CEO had been identified, would assist with transition of his
duties.
 
1

--------------------------------------------------------------------------------



 
3.           At Will Employee.  The service of the Employee as an employee
remains at will until the Retirement Date, meaning that either the Employee may
resign or the Company may terminate the employment relationship for any or no
reason.  The service of the Employee as an officer remains at the pleasure of
the Board until the Retirement Date.  The service of the Employee as a member of
the Board remains at the will of the stockholders until the Retirement Date.


4.           Subsidiary Roles.  Effective on the Retirement Date, or, if
earlier, the date on which Employee ceases to be an employee of the Company, the
Employee hereby agrees to resign, and does hereby resign as an employee, officer
and member of the board of directors of the subsidiaries of the Company, to the
extent applicable.


5.   Salary.  While employed through the Retirement Date, or, if earlier, the
date on which Employee ceases to be an employee of the Company, the Employee is
to receive base salary at the per annum rate of three hundred fifty thousand two
dollars ($350,002) to be paid to the Employee through the Company’s normal
payroll.
 
6.           Separation Pay.  Provided that Employee has not breached Sections
12, 13, and 15 below, and subject to compliance with Section 14 below, Employee
shall be entitled to receive base salary continuation for two years from the
date of termination of Employee’s employment with the Company (the “Severance
Period”) if (a) the Employee remains an employee until the Retirement Date or
(b) Employee’s employment is terminated prior to the Retirement Date due to
Employee’s resignation for “Good Reason” or the Company’s termination other than
for “Cause” as defined in Exhibit A.  The start of the Severance Period (that
is, either the Retirement Date or the date of any employment termination under
Section 6(b)) is referred to as the “Termination Date”.  For each month during
the Severance Period, the Company shall pay the Employee bi-weekly
one-twenty-sixth of the Employee’s per annum base salary on the same date
payment would be made through the Company’s normal payroll; provided, however,
that any payment that would be made in accordance with the Company’s normal
payroll after June 15, 2008 and before the date which is the six-month
anniversary of the Termination Date shall instead be paid, with interest at the
rate of five percent (5%) per annum from the date such payment would have been
made in accordance with the Company’s normal payroll, on the first business day
of the seventh month following the Termination Date or, if earlier, the date of
Employee’s death. Base salary does not include, for example, overtime, bonuses,
commissions, shift premiums or differentials, compensation associated with
employee stock options, reimbursements, sales commission awards, employee
benefits, expense allowances, or any other incidental or additional
compensation.
 
7.           Left Intentionally Blank.
 
8.           Tax Withholding.  All payments of base salary and severance pay
under Sections 5 and 6 are taxable under the laws of the United States
andCalifornia and other payments under this Agreement may be so taxable.  All
payments under this Agreement shall be made less any and all applicable
deductions and withholdings required by applicable law and will be subject to
all court ordered wage assignments and/or garnishments.


9.   Period of Consultancy.  Provided that Employee has remained an employee
through the Termination Date, Employee shall be retained as a consultant by the
Company from the Termination Date through December 31, 2008 (the “Period of
Consultancy”) provided Employee is still entitled to receive separation pay
under Section 6.  During the Period of Consultancy, Employee’s Employee
Agreement dated December 28, 1995, a copy of which is attached to this Agreement
as Exhibit C (the “Employee Agreement”) would remain in full force and effect
with references to “employment” changed to “consultancy” in Sections 1, 2, and 5
(“term of my employment”), and Section 4 (“in connection with my employment”),
and Section 7 (“other than employment”) and all references to “Chief Executive
Officer” or “President” shall be replaced with  “Chairman of the
Board”.  Employee’s primary duties would be to assist with transition to the new
CEO and to assist with GIG/Prevent second source program.  Employee would be
available to render two days of service per month if and as requested (but may
render additional services as he and the Company desire relative to the
establishment of the GIG/Prevent second source program).  Employee would receive
a retainer of $2,000 per month, regardless of the amount of services Employee
actually renders and may receive a bonus under Section 3bii of the Age
Discrimination Release Agreement which the Company and Employee anticipate
entering into (the “Age Discrimination Release Agreement”).  Employee would be
an independent contractor with no authority to bind the Company and all expenses
would be subject to the prior written approval of the CEO or Chairman or Vice
Chairman of the Board.
 
2

--------------------------------------------------------------------------------




10.         Stock Options and Restricted Stock.  Employee’s stock options
granted under the 2004 Equity Incentive Compensation Plan (the “2004 Plan”) and
under the prior stock option plan shall remain in force and effect according to
their terms, except that vesting of Employee’s options granted under the 2004
Plan will cease on any Termination Date.  This means for example that for
Employee’s options granted under the 2004  Plan, their vesting would cease when
Employee ceases to be an employee of the Company but they would remain
exercisable during any Period of Consultancy and for ninety (90) days thereafter
whereas Employee’s stock options granted under the prior stock option plan would
cease vesting when Employee ceases to be an employee of the Company and would
terminate ninety (90) days thereafter.  Notwithstanding the foregoing, the
vesting of Employee’s 18,750 options granted on May 24, 2005, under the 2004
Plan which are scheduled to vest on May 24, 2008, would continue during the
Period of Consultancy and all of Employee’s options shall cease vesting and
terminate immediately upon any breach of Section 12, 13, 14, or 15 during the
Period of Consultancy.  The vesting of Employee’s restricted stock grant shall
cease upon his employment termination and the unvested shares shall be forfeited
as provided in the associated Restricted Stock Award Agreement except that the
vesting of the 3,125 shares under Employee’s restricted stock grant that are
scheduled to vest on September 21, 2008, shall continue to be governed by
Employee’s Restricted Stock Award Agreement which means that such vesting shall
cease upon termination of his Period of Consultancy, or if there is no Period of
Consultancy, then upon his employment termination, and the unvested shares shall
be forfeited as provided in the associated Restricted Stock Award Agreement.


11.         Left Intentionally Blank.


12.         Non-Solicitation of Company Employees.  The Employee agrees not to
directly or indirectly solicit or attempt to solicit any employee or full-time
independent contractor or consultant of the Company to perform services
elsewhere during the longer of (1) the time Employee remains a Company employee
and for one year thereafter or (2) the Severance Period.


13.         Future Releases.  Employee agrees to execute the releases attached
as Exhibit B on March 31, 2008, and January 1, 2009, and not to rescind same
during the seven-day rescission period.


14.         Other Employment.  The Employee’s severance benefits under Section 6
of this Agreement and Sections 2bii, and 4 of the Age Discrimination Release
Agreement shall cease and Employee’s options and the vesting of Employee’s
restricted stock award under Section 10 of this Agreement shall terminate if
Employee becomes an employee of or otherwise renders services to any business
and the Employee agrees to promptly notify the Company when the Employee begins
to so render services.  However, if the Board of Directors of the Company
determines that the services that Employee is going to perform for the other
business do and will not involve the design, development, or manufacture of
plastic cards for secure data storage, whether they utilize contact or
contactless chips, optical or magnetic stripes, holograms, or other means for
data storage (the “Company’s Business”), then the Company agrees to act
affirmatively within one (1) week of a written request from Employee for the
severance benefits under Section 6 of this Agreement and under Sections 2bii,
and 4 of the Age Discrimination Release Agreement to continue and for the
options to continue as provided under Section 10.  If a court or arbitrator, as
the case may be, should for some reason require the Company to continue
Employee’s severance benefits even if the Company’s Board of Directors
determines that Employee’s services involve the Company’s Business, then such
benefits shall continue only to the extent a court or arbitrator finds that the
Employee has demonstrated by clear and convincing evidence that Employee’s
services have not already and would not in the future utilize the Company’s
confidential information.
 
3

--------------------------------------------------------------------------------


 
15.         Not Damage the Business.  Prior to the Retirement Date and
throughout the Severance Period, Employee agrees not to act in any manner that
might damage the business of the Company.  Prior to the Retirement Date and
throughout the Severance Period, and for three (3) years thereafter, Employee
agrees not to counsel or assist any attorneys or their clients in the
presentation or prosecution of any disputes, differences, grievances, claims,
charges, or complaints by any third party against the Company and/or any
officer, director, employee, agent, representative, shareholder or attorney of
the Company, unless under a subpoena or other court order to do so.  Prior to
the Retirement Date and throughout the Severance Period, Employee agrees to
refrain from any disparagement, defamation, libel or slander of the Company or
Company-affiliates or tortious interference with the contracts and relationships
of the Company and the Company agrees to instruct its officers and directors not
to defame, libel, or slander the Employee.


16.         Company Current in Pay.  The Employee acknowledges that the Employee
has received payment of all wages due through the Effective Date and all equity
grants and has received reimbursement of all submitted reimbursable business
expenses.


17.         Current Release.
 
  a.            The Employee releases and forever discharges the Company and
each of its employees, officers, directors, shareholders, agents, predecessors
and successors in interest, parents, subsidiaries, attorneys, and assigns
("Company-Affiliates"), from any and all claims, demands, obligations and/or
liabilities which arise out of or relate to any action by the Company or the
Company-Affiliates or omission to act by the Company or the Company-Affiliates
occurring on or before the date this Agreement is signed by the Employee (the
“Release”).


  b.           There are certain claims which, under state or federal statutes
or regulations, may not be released or may not be released except with the
participation and approval of a state or federal agency. For example, claims for
earned but unpaid wages and claims for indemnification under the California
Labor Code cannot be waived or released and claims related to Workers’
Compensation benefits may not be waived without the express approval of the
agency that oversees administration of those laws.  The Release is not intended
to cover and does not extend to these claims or other claims that, by law,
cannot be released in an agreement between an employer and an employee.


  c.            To the extent permitted by law, the Release includes, but is not
limited to, release of any and all claims arising out of the Employee's
employment with the Company and the termination of that employment. This
includes a release of any rights or claims the Employee may have under Title VII
of the Civil Rights Act of 1964, 42 U.S.C. §§2000, etseq., which prohibits
discrimination in employment based on race, color, national origin, religion, or
sex, the Equal Pay Act, which prohibits paying men and women unequal pay for
equal work, the Americans with Disabilities Act (42 U.S.C. §§12101, etseq.),
which prohibits discrimination against the disabled, the Employee Retirement
Income Security Act ("ERISA"), 29 U.S.C. §§1001, etseq., the California Fair
Employment and Housing Act ("FEHA"), Government Code §§12940, etseq., , or any
other federal, state or local laws or regulations relating to terms and
conditions of employment.  However, notwithstanding any provision of this
Agreement to the contrary, the  Release does NOT include a release of any rights
or claims the Employee may have under the Age Discrimination in Employment in
Employment Act, 29 U.S.C. §§621, etseq., (as amended by the Older Workers'
Benefit Protection Act, 29 U.S.C. §626(f)) which prohibits age discrimination in
employment; such claims and rights are the subject matter of the Age
Discrimination Release Agreement which the Company and Employee are concurrently
entering into.  The Release also includes any claims for wrongful discharge,
breach of fiduciary duty, fraud, misrepresentation, intentional and negligent
infliction of emotional distress, harassment, and any claims that the Company or
any Company-Affiliate has dealt with the Employee unfairly or in bad faith.
 
4

--------------------------------------------------------------------------------



 
  d.           To the maximum extent permitted by law, the Release extends to
all claims of every nature and kind whatsoever, whether known or unknown,
suspected or unsuspected. The Employee expressly waives the provisions of
Section 1542 of the Civil Code which provides:


A general release does not extend to claims which the creditor does not know or
suspect to exist in his or her favor at the time of executing the release, which
if known by him or her must have materially affected his or her settlement with
the debtor.


  e.            The Release does not waive any rights or claims that the
Employee might have arising after the date the Employee signs this Agreement nor
does the Release waive any rights or claims that the Employee has under this
Agreement or the agreements referenced in Section 24 below. In addition, the
Release does not extend to any vested benefits which would otherwise be
available to Employee under any Company-sponsored ERISA plan.


  f.            The Employee promises and states that the Employee has not given
or sold any claim discussed in this Agreement to anyone and that the Employee
has not filed a lawsuit, claim, or charge with any court or government agency
asserting any claims that are released by the Release.


  g.           This Agreement recognizes the rights and responsibilities of the
Equal Employment Opportunity Commission (“EEOC”) and the California Department
of Fair Employment and Housing (“DFEH”) to enforce the statutes which come under
their jurisdiction.  This Agreement is not intended to prevent Employee from
initiating or participating in any investigation or proceeding conducted by the
EEOC or the DFEH; provided, however, that nothing in this section limits or
affects the finality or the scope of the Release.  The Employee has waived and
released any claim the Employee may have for damages based on any alleged
discrimination and may not recover damages in any proceeding conducted by the
EEOC or the DFEH.


18.         Internal Revenue Code Section 409A
 
  a.            To the fullest extent applicable, amounts and other benefits
payable under this Agreement are intended to be exempt from the definition of
“nonqualified deferred compensation” under Section 409A of the Internal Revenue
Code of 1986, as amended (the “Code”) in accordance with one or more of the
exemptions available under the final Treasury regulations promulgated under Code
Section 409A.  In this regard, each payment under this Agreement that is made in
a series of scheduled installments (within the meaning of Treasury Regulation
Section 1.409A-2(b)(2)(iii)), including without limitation, each salary
continuation payment under Section 6, shall be deemed a separate payment for
purposes of Code Section 409A.
 
5

--------------------------------------------------------------------------------



 
  b.           To the extent that any amounts or benefits payable under this
Agreement are or become subject to Code Section 409A due to a failure to qualify
for an exemption from the definition of nonqualified deferred compensation in
accordance with the final Code Section 409A regulations, this Agreement is
intended to comply with the applicable requirements of Code Section 409A with
respect to such amounts or benefits. This Agreement shall be interpreted and
administered to the extent possible in a manner consistent with the foregoing
statement of intent.


  c.            In each case where this Agreement provides for the payment of an
amount that constitutes nonqualified deferred compensation under Code Section
409A to be made to the Employee within a designated period and such period
begins and ends in different calendar years, the exact payment date within such
range shall be determined by the Company, in its sole discretion, and the
Employee shall have no right to designate the year in which the payment shall be
made.


  d.            Notwithstanding anything in this Agreement or elsewhere to the
contrary, if the Company reasonably determines that any amount or other benefit
payable under this Agreement on account of Employee’s separation from service,
within the meaning of Code Section 409A, constitutes nonqualified deferred
compensation that will subject Employee to “additional tax” under Code Section
409A(a)(1)(B) (together with any interest or penalties imposed with respect to,
or in connection with, such tax, a “409A Tax”) with respect to the payment of
such amount or the provision of such benefit the Company and Employee shall take
reasonable  actions to avoid the imposition of a 409A Tax at such time and in
such manner as permitted under Code Section 409A or other applicable rules or
procedures.  In the event that the Code Section 409A requires a delay of any
payment other than the delay specified in Section 6, such payment shall be
accumulated and paid at the earliest time and in such manner that comply with
Code Section 409A without interest.


  e.            For purposes of this Section 18, the Employee’s date of
termination shall be the date on which the Employee has incurred a “separation
from service” within the meaning of Treasury Regulation Section 1.409A-1(h), or
in subsequent IRS guidance under Code Section 409A.


19.         Employee Agreement.  The Employee acknowledges and reaffirms in its
entirety the Employee Agreement.


20.         Confidentiality.  Except to the extent publicly disclosed by the
Company, the Employee and the Company each promises to hold the provisions of
this Agreement in strictest confidence. The Employee may disclose this
Agreement, in confidence, to his/her immediate family, to his/her attorneys,
accountants, auditors, tax preparers and financial advisors, and as may be
necessary to enforce its terms or as otherwise required by law. Otherwise, the
Employee agrees not to publicize or disclose its terms to anyone, in any manner.
In particular (but without limitation), the Employee agrees not to discuss the
terms of this Agreement with former or current employees, clients, suppliers,
subcontractors or other business contacts of the Company.


21.         Governing Law.  This Agreement is to be governed by California law.


22.         Severability.  If any portion of this Agreement is found to be
unenforceable, then both the Employee and the Company desire that all other
portions that can be separated from it or appropriately limited in scope shall
remain fully valid and enforceable.


23.         Arbitration.  Except as prohibited by law, any legal dispute between
the Employee the Company (or between the Employee and any Company-Affiliates,
each of whom is hereby designated a third party beneficiary of this agreement
regarding arbitration) arising out of the Employee’s employment or termination
of employment or this Agreement (a "Dispute") will be resolved through binding
arbitration in San Jose, California, under the Arbitration Rules set forth in
California Code of Civil Procedure Section 1280 etseq., and pursuant to
California law. Nothing in this arbitration provision is intended to limit the
Employee's right to file a charge with or obtain relief from the National Labor
Relations Board.  THE PARTIES UNDERSTAND THAT BY AGREEING TO ARBITRATE DISPUTES
THEY ARE WAIVING ANY RIGHT THEY MIGHT OTHERWISE HAVE TO A JURY TRIAL.  This
arbitration provision is not intended to modify or limit substantive rights or
the remedies available to the parties, including the right to seek interim
relief, such as injunction or attachment, through judicial process, which shall
not be deemed a waiver of the right to demand and obtain arbitration.
 
6

--------------------------------------------------------------------------------



 
24.         Other Agreements.  The Employee Agreement, the Employee’s stock
option agreements and restricted stock award agreement, and the Employee’s
Indemnification Agreement all remain in full force and effect, subject to the
modifications provided for in Sections 9 and 10 above.


25.         Entire Agreement.  This Agreement, together with the Age
Discrimination Release Agreement which the Company and Employee anticipate
entering into, are intended by the parties to be their entire agreement and
understanding concerning its subject matter and supersede any prior agreements
and understandings, whether written or oral, concerning its subject matter.  The
statements, promises and agreements in this Agreement may not be contradicted by
any prior understandings, agreements, promises or statements.  The Employee
states and promises that in signing this Agreement he/she has not relied on any
statements or promises made by the Company, other than the promises contained in
this Agreement.  Any changes to this Agreement must be in writing and signed by
both parties.


26.         Attorneys Fees.  If either party files any arbitration, lawsuit,
claim, or charge based on, or in any way related to, the Employee’s employment
with the Company or the cessation of such employment, any claim that the
Employee has released in the Release or the promises and agreements contained in
this Agreement, the party that wins the lawsuit or arbitration or prevails on
the claim or charge will be entitled to recover from the other party all costs
it incurs in connection with the dispute, including reasonable attorneys' fees.


[Remainder of Page Left Intentionally Blank]
 
7

--------------------------------------------------------------------------------


 
27.         Successors and Assigns.  This Agreement shall be binding upon the
Employee’s heirs, administrators, executors, personal representatives and
assigns and upon the Company’s successors and assigns.


The Employee is advised to consult with an attorney before signing this
Agreement.


Authorized Signatures


In order to bind the parties to this Planned Retirement Agreement, the parties,
or their duly authorized representatives have signed their names below on the
dates indicated.


Company
 
Employee
 
               
By /s/ Donald Mattson
  /s/ Richard M. Haddock       Richard M. Haddock          
Donald Mattson, Vice Chairman
     
Printed Name and Title of Signatory
             
November 28, 2007
 
November 28, 2007
 
 Date Executed on Behalf of Company
 
Date Signed By Employee

 
8

--------------------------------------------------------------------------------


 
Exhibit A


Definitions


GOOD REASON shall mean: (i) a material breach of the Agreement by the Company,
(ii) a material reduction of the Employee’s base salary, except that neither a
reduction  proportionate to reductions imposed on all other members of the
Company’s executive management as part of a cost reduction effort nor a
reduction of the Employee’s base salary due to a change of duties as a result of
disability will be a Good Reason for termination, or (iii) the Employee’s duties
with the Company are materially reduced other than as provided in the
Agreement.  The Employee shall give notice to the Company that the Employee
intends to resign for one of the Good Reasons listed above, detailing such Good
Reason with specificity.  If the Employee gives notice to the Company, no later
than ninety (90) days after the initial existence of one or more of the
conditions constituting Good Reason listed above arising without his consent,
that the Employee intends to resign for one of the Good Reasons listed above,
detailing such Good Reason with specificity, and if the Company does not remedy
the situation so as to eliminate the Good Reason within two (2) weeks of
receiving such notice, then any resignation by the Employee from the Company
within the one (1) month period beginning with the delivery of the notice shall
be deemed a Resignation for Good Reason.

 
CAUSE is defined to mean a good faith determination by the Company that the
Employee has engaged in any of the following: 1) theft, misappropriation or
embezzlement of Company property, property of an officer, shareholder, director
or employee, or property of any customer or supplier of the Company; 2) any
conduct which constitutes unfair competition with the Company; 3) any breach of
a contractual or fiduciary duty to the Company or a material breach of a
material Company policy not cured within five days of the Company giving the
Employee notice of the breach; 4) material dishonesty in the performance of the
Employee’s duties for the Company or fraud against the  Company; 5) materially
exceeding the scope of the Employee's authority as delegated or limited from
time to time by the Company; 6) inducement of any customer, consultant, employee
or supplier of the Company to breach any contract with the Company or cease its
business relationship with the Company; 7)  refusal to substantially follow the
lawful instructions of the board of directors; 8) failure to devote full-time
effort to serving the Company which is not cured within sixty (60) days of
notice; 9) conviction of a crime punishable as a felony; or 10) death or
disability of the Employee.  The Company’s good faith determination, based on
reasonable evaluation that “Cause” exists for termination of the employment
relationship under this provision shall be conclusive for the purposes of this
section.  Neither the later discovery of additional or different facts tending
to negate the Company’s determination of “Cause” nor any subsequent finding by
any other fact finder that the employee did not in fact engage in conduct
identified in this definition of “Cause” shall alter the finality of the
Company’s determination for the purposes of this section. The Company’s
determination that Cause exists shall be made by a committee of the independent
members of the Board of Directors.
 
9

--------------------------------------------------------------------------------


 
Exhibit B


Release Agreement


Introduction


This Release Agreement (this “Agreement”) is made by and between Richard M.
Haddock, an individual (the "Employee") and LaserCard Corporation, a Delaware
corporation (the "Company"), effective seven calendar days after the date this
Agreement is signed by the Employee.


Recitals


A.          The Employee has entered into the Planned Retirement Agreement (the
“Retirement Agreement”) to which this Agreement comprises Exhibit B and shortly
thereafter an Age Discrimination Release Agreement (the “Age Discrimination
Release Agreement”).


B.          It is either on or shortly after March 31, 2008, or otherwise the
start of the “Severance Period”, as defined in the Retirement Agreement, or else
it is on or shortly after the end of the “Period of Consultancy” as defined in
the Retirement Agreement, which is anticipated to be December 31, 2008.


C.          If it is on or shortly after March 31, 2008, then Employee’s
resignation as an employee of the Company has just become effective and
Employee’s bonus under Section 2a of the Age Discrimination Release Agreement
has been determined.  If it is otherwise the start of the Severance Period, then
Employee has either resigned for “Good Reason” or his employment has been
terminated by the Company other than for “Cause”, as defined in the Retirement
Agreement.  If it is on or shortly after the end of the Period of Consultancy,
then Employee’s consulting services to the Company have just ended and
Employee’s bonus, if any, under Section 2b of the Age Discrimination Release
Agreement has been determined.


D.          Employee desires to receive or to continue to receive the separation
pay and other benefits provided in the Retirement Agreement and is willing to
grant the Company a complete release of claims supplemental the complete
releases granted under the Retirement Agreement and Age Discrimination Release
Agreement.


Agreement


Based upon the information and premises stated in the above Recitals and the
statements, promises and agreements contained below, the parties hereby agree as
follows:



 
1.
The Company promises to continue to provide the benefits under the Retirement
Agreement.
       
2.
The Employee releases and forever discharges the Company and each of its
employees, officers, directors, shareholders, agents, predecessors and
successors in interest, parents, subsidiaries, attorneys, and assigns
("Company-Affiliates"), from any and all claims, demands, obligations and/or
liabilities which arise out of or relate to any action by the Company or the
Company-Affiliates or omission to act by the Company or the Company-Affiliates
occurring on or before the date this Agreement is signed by the Employee (the
“Release”).
       
3.
There are certain claims which, under state or federal statutes or regulations,
may not be released or may not be released except with the participation and
approval of a state or federal agency.   For example, claims for earned but
unpaid wages and claims for indemnification under the California Labor Code
cannot be waived or released and claims related to Workers’ Compensation
benefits may not be waived without the express approval of the agency that
oversees administration of those laws.  The Release is not intended to cover and
does not extend to these claims or other claims that, by law, cannot be released
in an agreement between an employer and an employee.

 
10

--------------------------------------------------------------------------------


 

 
4.
To the extent permitted by law, the Release includes, but is not limited to,
release of any and all claims arising out of the Employee's employment with the
Company and the termination of that employment.  This includes a release of any
rights or claims the Employee may have under the Age Discrimination in
Employment in Employment Act, 29 U.S.C. §§621, etseq., (as amended by the Older
Workers' Benefit Protection Act, 29 U.S.C. §626(f)) which prohibits age
discrimination in employment, Title VII of the Civil Rights Act of 1964, 42
U.S.C. §§2000, etseq., which prohibits discrimination in employment based on
race, color, national origin, religion, or sex, the Equal Pay Act, which
prohibits paying men and women unequal pay for equal work, the Americans with
Disabilities Act (42 U.S.C. §§12101, etseq.), which prohibits discrimination
against the disabled, the Employee Retirement Income Security Act ("ERISA"), 29
U.S.C. §§1001, etseq., the California Fair Employment and Housing Act ("FEHA"),
Government Code §§12940, etseq., , or any other federal, state or local laws or
regulations relating to terms and conditions of employment.  The Release also
includes any claims for wrongful discharge, breach of fiduciary duty, fraud,
misrepresentation, intentional and negligent infliction of emotional distress,
harassment, and any claims that the Company or any Company-Affiliate has dealt
with the Employee unfairly or in bad faith.
       
5.
To the maximum extent permitted by law, the Release extends to all claims of
every nature and kind whatsoever, whether known or unknown, suspected or
unsuspected.  The Employee expressly waives the provisions of Section 1542 of
the Civil Code which provides:
         
A general release does not extend to claims which the creditor does not know or
suspect to exist in his or her favor at the time of executing the release, which
if known by him or her must have materially affected his or her settlement with
the debtor.
       
6.
The Release does not waive any rights or claims that the Employee might have
arising after the date the Employee signs this Agreement nor does the Release
waive any rights or claims that the Employee has under this Agreement, the
Retirement Agreement, or the agreements referenced in Section 24 of the
Retirement Agreement.  In addition the Release does not extend to any vested
benefits which would otherwise be available to Employee under any
Company-sponsored ERISA plan.
       
7.
The Employee acknowledges that his employment (and if the Effective Date is on
or shortly after the end of the Period of Consultany, his consultancy) with the
Company ceased on or before the date this Agreement is signed by Employee.
       
8.
The Employee promises and states that the Employee has not given or sold any
claim discussed in this Agreement to anyone and that the Employee has not filed
a lawsuit, claim, or charge with any court or government agency asserting any
claims that are released by the Release.
       
9.
The Employee promises and states that he has to his knowledge return to the
Company all property belonging to the Company or authored by or concerning
Company (other than the Employee’s personal copies of his/her payroll and
benefits records), including, but not limited to, keys and passes, credit cards,
computer hardware and software, papers, manuals, records, drawings, and
documents.  Should the Employee subsequently discover Company property, he will
either return it to the Company or if it is immaterial he will destroy
it.  Notwithstanding the foregoing, during the Period of Consultancy, the
Employee may retain materials related the Prevent agreement and materials
provided by the Company to the Employee after the Termination Date.

 
11

--------------------------------------------------------------------------------


 

 
10.
This Agreement recognizes the rights and responsibilities of the Equal
Employment Opportunity Commission (“EEOC”) and the California Department of Fair
Employment and Housing (“DFEH”) to enforce the statutes which come under their
jurisdiction.  This Agreement is not intended to prevent Employee from
initiating or participating in any investigation or proceeding conducted by the
EEOC or the DFEH; provided, however, that nothing in this section limits or
affects the finality or the scope of the Release.  The Employee has waived and
released any claim the Employee may have for damages based on any alleged
discrimination and may not recover damages in any proceeding conducted by the
EEOC or the DFEH.
       
11.
This Agreement is to be governed by California law.
       
12.
If any portion of this Agreement is found to be unenforceable, then both the
Employee and the Company desire that all other portions that can be separated
from it or appropriately limited in scope shall remain fully valid and
enforceable.
       
13.
Except as prohibited by law, any legal dispute between the Employee the Company
(or between the Employee and any Company-Affiliates, each of whom is hereby
designated a third party beneficiary of this agreement regarding arbitration)
arising out of the Employee’s employment or termination of employment or this
Agreement (a "Dispute") will be resolved through binding arbitration in San
Jose, California, under the Arbitration Rules set forth in California Code of
Civil Procedure Section 1280 etseq., and pursuant to California law. Nothing in
this arbitration provision is intended to limit the Employee's right to file a
charge with or obtain relief from the National Labor Relations Board.  THE
PARTIES UNDERSTAND THAT BY AGREEING TO ARBITRATE DISPUTES THEY ARE WAIVING ANY
RIGHT THEY MIGHT OTHERWISE HAVE TO A JURY TRIAL.  This arbitration provision is
not intended to modify or limit substantive rights or the remedies available to
the parties, including the right to seek interim relief, such as injunction or
attachment, through judicial process, which shall not be deemed a waiver of the
right to demand and obtain arbitration.
       
14.
This Agreement is intended by the parties to be their entire agreement and
understanding concerning its subject matter and supersedes any prior agreements
and understandings, whether written or oral, concerning its subject matter.  The
statements, promises and agreements in this Agreement may not be contradicted by
any prior understandings, agreements, promises or statements.  The Employee
states and promises that in signing this Agreement he/she has not relied on any
statements or promises made by the Company, other than the promises contained in
this Agreement and the Retirement Agreement.  Any changes to this Agreement must
be in writing and signed by both parties.
       
15.
If the Employee breaks any of the promises or agreements made in this Agreement,
or if any of the representations or statements made by the Employee in this
Agreement are discovered to be untrue, the Company may stop providing the
severance benefits described in the Retirement Agreement. All of the other terms
of this Agreement will remain in full force and effect.
       
16.
If either party files any arbitration, lawsuit, claim, or charge based on, or in
any way related to, the Employee’s employment with the Company, any claim that
the Employee has released in the Release or the promises and agreements
contained in this Agreement, the party that wins the lawsuit or arbitration or
prevails on the claim or charge will be entitled to recover from the other party
all costs it incurs in connection with the dispute, including reasonable
attorneys' fees.

 
12

--------------------------------------------------------------------------------


 

 
17.
Paragraph 16 shall not apply if the Employee asserts a claim under the Age
Discrimination in Employment in Employment Act, 29 U.S.C. §§621, etseq., (as
amended by the Older Workers' Benefit Protection Act, 29 U.S.C. §626(f)), even
though such claim is not covered by the Release given by the Employee in this
Agreement.  This Paragraph does not limit the completeness or finality of
Release. It only limits the Company’s remedies in the event that the Employee
asserts certain claims not covered by the Release.
       
18.
This Agreement shall be binding upon the Employee’s heirs, administrators,
executors, personal representatives and assigns and upon the Company’s
successors and assigns.



[Remainder of Page Left Intentionally Blank]


13

--------------------------------------------------------------------------------





 
19.
The Employee is advised to consult with an attorney before signing this
Agreement.  The Employee understands that the choice of whether or not to sign
this Agreement is the Employee's decision.  The Employee acknowledges that the
Employee has been given at least 21 days to consider this Agreement before
signing it, having been provided this Agreement in connection with this
Agreement.
       
20.
The Employee may revoke this Agreement within seven (7) days of signing
it.  Revocation can be made by sending a written notice of revocation to the
Company.  For such revocation to be effective, notice must be received no later
than 5:00 p.m. on the seventh calendar day after the Employee signs this
Agreement.  If the Employee revokes this Agreement, it shall not become
effective or enforceable and the Employee will not receive the severance package
described in this Agreement.



Authorized Signatures


In order to bind the parties to this Release Agreement, the parties, or their
duly authorized representatives have signed their names below on the dates
indicated.


Company
Employee
   
By___________________________
____________________________
       
______________________________
 
Printed Name and Title of Signatory
     
_______________________________
_____________________________
 Date Executed on Behalf of Company
Date Signed By Employee



14

--------------------------------------------------------------------------------




Exhibit C


Employee Agreement


 








DREXLER TECHNOLOGY CORPORATION


EMPLOYEE AGREEMENT
 

--------------------------------------------------------------------------------





DREXLER TECHNOLOGY CORPORATION is dedicated to a policy of exerting a
significant influence in its chosen fields through technical innovation and
creative administration and marketing.  The competitive success of this policy
depends to a large extent on the Company's ability to capitalize on the creative
talents of its employees, and to maintain a free flow of pertinent information
among its employees.
For this reason, all employees are requested to sign the attached AGREEMENT
under which:
 
1.
requirements for avoiding conflicting outside activities are specified,

 
2.
the Company is assured of exclusive rights to ideas, works, and inventions which
relate to Company business, and

 
3.
the Company is protected against unauthorized disclosure of proprietary
information.

 
15

--------------------------------------------------------------------------------


 
AGREEMENT


In part consideration of my employment now being or to be given by DREXLER
TECHNOLOGY CORPORATION (hereinafter referred to as the "Company"), a corporation
of the State of Delaware, or by any subsidiary or other affiliate of said
Company, and effective as of the date that said employment first commenced, I
agree that:
1.            During the term of my employment, I will not without the prior
written consent of the Company (a) engage in any other professional employment
or consulting, or (b) directly or indirectly participate in or assist any
business which is a current or potential supplier, customer, or competitor of
the Company, except that I may invest to an extent not exceeding one percent of
the total outstanding shares in each of one or more companies whose shares are
listed on a national securities exchange or quoted daily by The Nasdaq Stock
Market.
2.            I will disclose promptly to the Company any ideas, inventions,
works of authorship (including but not limited to computer programs, software
and documentation), improvements or discoveries, patentable or unpatentable,
copyrightable or uncopyrightable, which during the term of my employment I may
conceive, make, develop or work on, in whole or in part, solely or jointly with
others, whether or not reduced to drawings, written description, documentation,
models or other tangible form, and which relate either to product, service,
research or development fields in which the Company or any of its affiliates is,
at the time, actively engaged, or to my employment activities; and all such
ideas, inventions, works, improvements and discoveries shall forthwith and
without further consideration become and be the exclusive property of said
Company, its successors and assigns. The Company hereby notifies you that the
foregoing does not apply to any invention which qualifies fully for exemption
under Section 2870 of the California Labor Code.
3.            I will assist the Company in every proper way, including the
signing of any and all papers, authorization, applications and assignments, and
making and keeping of proper records, and the giving of evidence and testimony
(all entirely at the Company's expense), to obtain and to maintain for the use
and benefit of the Company or its nominees patents, copyrights or other
protection for any and all such ideas, inventions, works, improvements and
discoveries in all countries.
4.            I understand and agree that all data and records coming into my
possession or kept by me in connection with my employment, including notebooks,
drawings, blueprints, computer programs, software and documentation, bulletins,
parts lists, reports, customer lists, and production, cost, purchasing, and
marketing information, and employment data, including policies and salary
information, are the exclusive property of the Company. I agree to return to the
Company all copies of such data and records upon termination of my employment
unless specific written consent is obtained from the President of the Company to
retain any such data or records.
 
16

--------------------------------------------------------------------------------


 
5.            I will regard and preserve as confidential and will not divulge to
unauthorized persons, or use for any unauthorized purposes, either during or
after the term of my employment, any information, matter, or thing of secret,
confidential or private nature, connected with the business of the Company or
any of its suppliers, customers or affiliates without the written consent of the
President of the Company until such time as such information otherwise becomes
public knowledge. Included within the meaning of the foregoing are matters of a
technical nature, such as know-how, formulae, computer programs, software and
documentation, secret processes or machines, inventions, and research projects,
and matters of a business nature, such as information about costs, profits,
markets, sales, lists of customers and business data regarding customers,
salaries, and other personnel data of the Company's employees, and any other
information of a similar nature to the extent not available to the public, and
plans for further development.
6.            As a matter of record, the following Schedule A contains a list of
all ideas, inventions, works, improvements and discoveries, patented and
unpatented, copyrighted and not copyrighted, and completed prior to my
employment, which I desire to have specifically excluded from the operation of
this Agreement.
7.            I agree that I will not disclose to the Company or use for the
benefit of the Company any confidential information derived from sources other
than employment with the Company. I further agree that if I am in doubt as to
the confidential status of any information, or if any information is alleged to
be proprietary, I will refer to the President of the Company the question of
whether such information is available for disclosure and use for the benefit of
the Company.
8.            I understand that employment at the Company is employment at-will.
Employment at-will may be terminated with or without cause and with or without
notice at any time by the employee or the Company. Nothing in this Agreement or
in any document or statement shall limit the right to terminate employment
at-will. No manager, supervisor or employee of the Company has any authority to
enter into any agreement for employment for any specified period of time or to
make any agreement for employment other than at-will. Only the President of the
Company has the authority to make any such agreement and then only in writing.
9.            This Agreement shall not be terminated or altered by changes in
duties, compensation or other terms of my employment.


Employee:


    /s/  Richard M.
Haddock                                                                 December
28, 1995
(Signature)                                                                                                                                                             
(Date)
 
 
17

--------------------------------------------------------------------------------




SCHEDULE A


List of all ideas, inventions, works, improvements and discoveries, patented and
unpatented, copyrighted and not copyrighted, and completed, if any, prior to my
employment:
(Leave blank if not applicable)












































/s/  Richard M.
Haddock                                                                 December
28, 1995                                                      
(Signature)                                        
                                                                                
(Date)
 











 
18

--------------------------------------------------------------------------------


Age Discrimination Release Agreement


Introduction


This Age Discrimination Release Agreement (this “Agreement”) is made by and
between Richard M. Haddock, an individual (the "Employee"), and LaserCard
Corporation, a Delaware corporation (the "Company"), effective on the date (the
“Effective Date”) that this Agreement is signed by the Employee as indicated
under “Authorized Signatures“ below.


Recital


Employee and the Company have recently entered into a Planned Retirement
Agreement (the “Planned Retirement Agreement”) which does not cover a release of
age discrimination claims.  The Employee and the Company desire to enter into
this Agreement to expressly provide for such a release.


Agreement


Based upon the information and premises stated in the above Recital and the
statements, promises and agreements contained below, the parties hereby agree as
follows:


1.           Definitions.  All capitalized terms not defined in this Agreement
are as defined in the Planned Retirement Agreement.


2.        Bonuses.
 
  a.    The Employee is a participant in the Management Bonus Plan.  In lieu of
receiving bonuses thereunder based on revenue, profit, MBO, and board
discretion, Employee will instead receive a discretionary bonus of up to $50,000
as determined by the independent members of the Board based upon the
recommendation of the Chairman and Vice Chairman of the Board taking into
account their evaluation of the Employee’s performance between the Effective
Date and the Retirement Date, to be paid as soon as administratively feasible
after the determination to award such a bonus is made, but in no event later
than June 15, 2008.  In these regards, upon monthly request by Employee, the
Chairman and/or Vice Chairman of the Board shall provide feedback to Employee on
his performance by phone or in person, as applicable.


  b.            The Company plans to implement a bonus plan for the GIG/Prevent
second source program.


i.            In these regards, in recognition of his role in obtaining the
original GIG agreements in 2004 and in managing the relationship to date and its
transition to Prevent, Employee would receive $50,000 payable during January,
2008, provided that Employee then remains a Company employee.
 
ii.            In addition, should the current arrangements be restructured and
implemented successfully during the period from the Effective Date through the
Retirement Date and thereafter through Employee’s Period of Consultancy so that
by the end of the Period of Consultancy the Company has a clear path which the
Board believes is very likely to lead to the establishment of a second source,
then Employee will receive a bonus at the discretion of the independent
directors payable in cash or equity as they determine based upon their
evaluation of the likelihood of successful and timely establishment of a second
source and Employee’s contribution to such restructuring and implementation to
be paid as soon as administratively feasible after such determination is made,
but in no event later than two and one-half (2 ½ ) months after such
determination is made.
 
19

--------------------------------------------------------------------------------


 
3.           Tax Withholding.  All payments of bonus under Section 2 are taxable
under the laws of the United States and California and other payments under this
Agreement may be so taxable.  All payments under this Agreement shall be made
less any and all applicable deductions and withholdings required by applicable
law and will be subject to all court ordered wage assignments and/or
garnishments.


4.           COBRA.  If the Employee elects to continue health insurance
coverage under COBRA, then so long as the Employee is receiving severance
payments under Section 6 of the Planned Retirement Agreement (and therefore
subject to compliance with Section 14 of the Planned Retirement Agreement), and
is paying COBRA premiums, the Company will pay the Employee a monthly payment
equal to the amount that was paid by the Company for health insurance coverage
prior the termination of employment for up to a maximum of 18 months. The
Employee will not be reimbursed for the portion of the premium which had been
paid by the Employee prior to the termination of employment or for any
administrative fees or increases in premiums.  The Employee is solely
responsible for filing any necessary paperwork for COBRA coverage and payment of
all premiums. The Company’s duty to make these payments will cease if Employee
loses eligibility for COBRA continuation coverage because Employee becomes
eligible for group coverage from another employer.  The Employee (and/or
Employee’s eligible dependent(s)), shall have an obligation to inform the
Company if the Employee or such dependants are no longer eligible for COBRA
continuation coverage, as is generally the case when the Employee receives group
coverage from another employer while receiving COBRA continuation coverage.  The
period of such Company-reimbursed COBRA continuation coverage shall be
considered part of Employee’s (and Employee’s eligible dependents’) COBRA
coverage entitlement period.


5.           Age Discrimination Release.
 
  a.            The Employee releases and forever discharges the Company and
each of its employees, officers, directors, shareholders, agents, predecessors
and successors in interest, parents, subsidiaries, attorneys, and assigns
("Company-Affiliates"), from any and all claims, demands, obligations and/or
liabilities which arise out of or relate to any action by the Company or the
Company-Affiliates or omission to act by the Company or the Company-Affiliates
occurring on or before the date this Agreement is signed by the Employee (the
“Release”) to the extent such claims, demands, obligations and/or liabilities
arise out of or relate any rights or claims the Employee may have under the Age
Discrimination in Employment in Employment Act, 29 U.S.C. §§621, et seq., (as
amended by the Older Workers' Benefit Protection Act, 29 U.S.C. §626(f)) which
prohibits age discrimination in employment.


  b.            To the maximum extent permitted by law, the Release extends to
all claims of every nature and kind whatsoever, whether known or unknown,
suspected or unsuspected involving age discrimination. The Employee expressly
waives the provisions of Section 1542 of the Civil Code which provides:


A general release does not extend to claims which the creditor does not know or
suspect to exist in his or her favor at the time of executing the release, which
if known by him or her must have materially affected his or her settlement with
the debtor.
 
  c.            The Release does not waive any rights or claims that the
Employee might have arising after the date the Employee signs this Agreement.


  d.            The Employee promises and states that the Employee has not given
or sold any claim discussed in this Agreement to anyone and that the Employee
has not filed a lawsuit, claim, or charge with any court or government agency
asserting any claims that are released by the Release.
 
20

--------------------------------------------------------------------------------


 
  e.            This Agreement recognizes the rights and responsibilities of the
Equal Employment Opportunity Commission (“EEOC”) and the California Department
of Fair Employment and Housing (“DFEH”) to enforce the statutes which come under
their jurisdiction.  This Agreement is not intended to prevent Employee from
initiating or participating in any investigation or proceeding conducted by the
EEOC or the DFEH; provided, however, that nothing in this section limits or
affects the finality or scope of the Release.  The Employee has waived and
released any claim the Employee may have for damages based on any alleged age
discrimination and may not recover damages in any proceeding conducted by the
EEOC or the DFEH.


6.           Confidentiality.  Except to the extent publicly disclosed by the
Company, the Employee and the Company each promises to hold the provisions of
this Agreement in strictest confidence. The Employee may disclose this
Agreement, in confidence, to his/her immediate family, to his/her attorneys,
accountants, auditors, tax preparers and financial advisors, and as may be
necessary to enforce its terms or as otherwise required by law. Otherwise, the
Employee agrees not to publicize or disclose its terms to anyone, in any manner.
In particular (but without limitation), the Employee agrees not to discuss the
terms of this Agreement with former or current employees, clients, suppliers,
subcontractors or other business contacts of the Company.


7.           Governing Law.  This Agreement is to be governed by California law.


8.           Severability.  If any portion of this Agreement is found to be
unenforceable, then both the Employee and the Company desire that all other
portions that can be separated from it or appropriately limited in scope shall
remain fully valid and enforceable.


9.           Arbitration.  Except as prohibited by law, any legal dispute
between the Employee the Company (or between the Employee and any
Company-Affiliates, each of whom is hereby designated a third party beneficiary
of this agreement regarding arbitration) arising out of the Employee’s
employment or termination of employment or this Agreement (a "Dispute") will be
resolved through binding arbitration in San Jose, California, under the
Arbitration Rules set forth in California Code of Civil Procedure Section 1280
etseq., and pursuant to California law. Nothing in this arbitration provision is
intended to limit the Employee's right to file a charge with or obtain relief
from the National Labor Relations Board.  THE PARTIES UNDERSTAND THAT BY
AGREEING TO ARBITRATE DISPUTES THEY ARE WAIVING ANY RIGHT THEY MIGHT OTHERWISE
HAVE TO A JURY TRIAL.  This arbitration provision is not intended to modify or
limit substantive rights or the remedies available to the parties, including the
right to seek interim relief, such as injunction or attachment, through judicial
process, which shall not be deemed a waiver of the right to demand and obtain
arbitration.


10.         Entire Agreement.  This Agreement, together with the Planned
Retirement  Agreement which the Company and Employee are concurrently entering
into, are intended by the parties to be their entire agreement and understanding
concerning its subject matter and supersede any prior agreements and
understandings, whether written or oral, concerning its subject matter.  The
statements, promises and agreements in this Agreement may not be contradicted by
any prior understandings, agreements, promises or statements.  The Employee
states and promises that in signing this Agreement he/she has not relied on any
statements or promises made by the Company, other than the promises contained in
this Agreement.  Any changes to this Agreement must be in writing and signed by
both parties.




[Remainder of Page Left Intentionally Blank]
 
21

--------------------------------------------------------------------------------


 
12.         Successors and Assigns.  This Agreement shall be binding upon the
Employee’s heirs, administrators, executors, personal representatives and
assigns and upon the Company’s successors and assigns.


The Employee is advised to consult with an attorney before signing this
Agreement.  The Employee understands that the choice of whether or not to sign
this Agreement is the Employee's decision.  The Employee acknowledges that the
Employee has been given at least 21 days, until December 19, 2007, to consider
this Agreement before signing it.


The Employee may revoke this Agreement within seven (7) days of signing
it.  Revocation can be made by sending a written notice of revocation to the
Company.  For such revocation to be effective, notice must be received no later
than 5:00 p.m. on the seventh calendar day after the Employee signs this
Agreement.  If the Employee revokes this Agreement, it shall not become
effective or enforceable and the Employee will not receive the retirement
package described in this Agreement should Employee’s employment with the
Company be terminated.


Authorized Signatures


In order to bind the parties to this Age Discrimination Release Agreement, the
parties, or their duly authorized representatives have signed their names below
on the dates indicated.
 
Company
 
Employee
 
               
By /s/ Donald Mattson
  /s/ Richard M. Haddock       Richard M. Haddock          
Donald Mattson, Vice Chairman
     
Printed Name and Title of Signatory
             
November 28, 2007
 
November 28, 2007
 
 Date Executed on Behalf of Company
 
Date Signed By Employee

 
22